IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia                   :
                                       :
           v.                          :    No. 1529 C.D. 2019
                                       :
Svetlana Dvortsova,                    :
                       Appellant       :


PER CURIAM                          ORDER


            NOW, February 23, 2021, having considered Appellee’s application for

reargument and Appellant’s answer in response thereto, the application is denied.